DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   JUAN CARLOS LOPEZ VALENCIA,
                            Appellant,

                                    v.

               ELDORADO PLAZA WEST ASSOCIATION INC.,
                             Appellee.

                              No. 4D21-1334

                          [February 24, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. CACE19015157.

    Mark L. Pomeranz of Pomeranz & Associates, P.A., Hallandale Beach,
for appellant.

  Steven B. Katz of Law Office of Steven B. Katz, P.A., Lauderhill, for
appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.